Citation Nr: 0125666	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  01-07 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) non-service-connected pension benefits


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant had Recognized Guerilla Service from May 25, 
1945 to February 20, 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating action of the 
VA Regional Office (RO) located in Manila, the Republic of 
the Philippines.  

FINDINGS OF FACT

1.  All relevant evidence necessary for equitable resolution 
of the appeal has been obtained.  

2.  The appellant had Recognized Guerilla Service from May 
25, 1945 to February 20, 1946.


CONCLUSION OF LAW

The appellant's service, consisting of Recognized Guerilla 
Service which ended before July 1, 1946, does not constitute 
active military service for purposes of VA disability pension 
benefits.  38 U.S.C.A. §§ 101, 107, 1502, 1521 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.1, 3.6, 3.8, 3.9, 3.203 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000, in view of the new statutory 
changes.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

As an initial matter, the Board concludes that although this 
claim was decided by the RO shortly after enactment of the 
VCAA, a remand to the RO for additional action is not 
warranted as VA has already met its obligations to the 
appellant under that statute.  A review of the evidence shows 
that all relevant facts have been adequately developed by the 
RO; given the facts of this case, there is no reasonable 
possibility that any further assistance to the appellant 
would aid in substantiating his claim.  The Board further 
notes that by the November 2000 letter as well as the May 
2001 Statement of the Case, the appellant was informed of the 
nature of the evidence which would substantiate his claim.  
In view of the foregoing, the Board finds that VA has fully 
satisfied its duty to the appellant under the VCAA.  As the 
RO fulfilled the duty to assist, and because the change in 
law has no material effect on adjudication of his claim, the 
Board finds that it can consider the merits of this appeal 
without prejudice to him.  Bernard v Brown, 4 Vet. App. 384 
(1993).

The appellant essentially maintains that as he is "old 
enough," he is therefore entitled to VA non-service-
connected disability pension benefits.  He has indicated  
that his eligibility is derived from his active military 
service with the United States Army from September 1942 to 
December 1945.  Id.  Additionally, as part of a VA Form 9, 
Appeal to Board of Veterans' Appeals, received by VA in 
September 2001, the appellant is shown to assert that his 
service from September 1942 to February 1946 essentially 
entitles him to the benefits currently sought on appeal.  

A claimant seeking VA benefits must first establish by a 
preponderance of the evidence that he has attained the status 
of veteran.  See Laruan v. West, 11 Vet. App. 80, 85 (1998); 
see also Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  For the purpose 
of establishing entitlement to VA benefits, VA may accept 
evidence of service submitted by a claimant, such as a DD 
Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department under 
the following conditions:  (1) The evidence is a document 
issued by the service department; (2) the document contains 
needed information as to length, time and character of 
service; and, (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a) (2001).

In addition, eligibility for VA benefits is governed by 
statutory and regulatory law which define an individual's 
legal status as a veteran of active military, naval or air 
service.  38 U.S.C.A. §§ 101(2), 101(24) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.1, 3.6 (2001).  A nonservice-connected 
disability pension may only be awarded to a veteran of a war 
who has qualifying service and is permanently and totally 
disabled.  38 U.S.C.A. § 1502, 1521 (2001).  

In a letter dated in November 2000, the RO informed the 
appellant that his claim for nonservice-connected disability 
or "old age" pension could not be approved because the 
appellant had no legal entitlement to this type of benefit.  
The RO noted that under the laws administered by VA, service 
with the Philippine Commonwealth Army, USAFFE [United States 
Armed Forces in the Far East], including the recognized 
guerrillas, or service with the new Philippine Scouts under 
Public Law 190, 79th Congress shall not be deemed to have 
been active military service with the Armed Forces of the 
United States for the purpose of establishing entitlement to 
nonservice-connected disability pension.  The appellant was 
also informed that the service department had certified that 
he had active duty from May 25, 1945 to February 20, 1946 
with the recognized guerillas.  The November 2000 letter to 
the veteran also informed him that certification of service 
is a prerogative of the Department of the Army, and VA has no 
authority to amend or change their decision.  The RO further 
added that the law specifically provides that pension is not 
payable based on the above-mentioned type of service.  

Significantly, however, service before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines while such forces were in the 
service of the United States Armed Forces, shall not be 
deemed to be active military, naval, or air service for the 
purposes of awarding non-service-connected benefits, such as 
non-service-connected pensions.  38 U.S.C. § 107(a) (West & 
Supp. 2001)  See also 38 C.F.R. §§ 3.8, 3.9 (2001).  The 
United States Court of Appeals for Veterans Claims (Court) 
has upheld this law and the associated regulations.  See Dela 
Pena v. Derwinski, 2 Vet. App. 80 (1992); Fonesca v. 
Derwinski, 2 Vet. App. 54 (1992); Solis v. Derwinski, 2 Vet. 
App. 6 (1991).  This law has been held not to violate the 
United States Constitution.  See Quiban v. Veterans Admin., 
928 F.2d 1154, 1158 (D.C. Cir. 1991), reh'g denied (July 18, 
1991).  Moreover, the U.S. Court of Appeals for the Federal 
Circuit upheld the constitutionality of section 107(a) as 
applied to a Philippine veteran who subsequently moved to the 
United States.  See Talon v. Brown, 999 F.2d 514, 517 (Fed. 
Cir. 1993), cert. denied, 126 L. Ed. 2d 601 (1993).  
Accordingly, the law is clear that members of the Philippine 
Army and guerilla forces who had service before July 1, 1946, 
are ineligible to receive VA pension benefits.

The relevant facts in this case are not in dispute.  A USAAC 
Form 632, dated in July 1969, shows that the veteran had 
Recognized Guerilla Service from May 25, 1945 to February 20, 
1946.  There is no evidence of record showing any re-
characterization of the appellant's status by the service 
department since that time.  
The appellant is also shown to have submitted a document 
indicating service with the Commonwealth of the Philippines 
Philippine Army from September 1942 to February 1946.  
Regarding this document, the Board notes that as it is not 
shown to have been issued by the service department and does 
not satisfy the requirements of 38 C.F.R. § 3.203 (2001) as 
acceptable proof of service.  And, observes the Board, even 
if it did meet such probative standards, the noted discharge 
date of February 28, 1946, being before July 1, 1946, 
precludes the claimant in this matter from entitlement to 
basic eligibility for non-service-connected pension.  

The Court has held that findings by a United States service 
department verifying a person's service "are binding on the 
VA for purposes of establishing service in the U.S. Armed 
Forces."  See Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); see also Dacoron v. Brown, 4 Vet. App. 115, 120 
(1993).  Therefore, the Board finds that the service 
department's determination that the appellant had Recognized 
Guerilla Service which ended in February 1946 is binding on 
VA.  38 C.F.R. § 3.203 (2001); see Duro, supra, at 532.

In summary, the appellant's only verified service was with 
the Recognized Guerillas and falls into the service period 
(before July 1, 1946) that has been deemed not to be active 
military service.  Therefore, the service does not provide 
the appellant basic eligibility for non-service-connected 
pension.  Accordingly, the appellant's claim for VA pension 
benefits must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for entitlement to VA pension benefits is 
not established.  The appeal is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

